


Exhibit 10.13

AMENDMENT NO. 1
TO LEASE

        THIS AMENDMENT NO. 1 is made and entered into this 16th day of June,
1992, by and between JOHN ARRILLAGA, TRUSTEE, or his Successor Trustee UTA
dated 7/20/77 (John Arrillaga Separate Property Trust) as amended, and
RICHARD T. PEERY, TRUSTEE, or his Successor Trustee UTA dated 7/20/77
(Richard T. Peery Separate Property Trust) as amended, collectively as LANDLORD,
and Synopsys, Inc., a Delaware corporation, as TENANT.

RECITALS

        A.    WHEREAS, by Lease Agreement dated August 17, 1990 Landlord leased
to Tenant all of that certain 104,170± square foot building located at 700C East
Middlefield Rd., Mountain View, California, the details of which are more
particularly set forth in said August 17, 1990 Lease Agreement (the "Lease"),
and

        B.    WHEREAS, said Lease was amended by the Commencement Letter dated
April 1, 1991 which amended the commencement date of the Lease to commence
March 15, 1991 and terminate March 14, 1999, and

        C.    WHEREAS, on even date herewith the Landlord and Tenant are
entering into a Lease Agreement for that certain 104,170± square foot building
located at 700B East Middlefield Rd., Mountain View, California, (the
"Building B Lease Agreement"), and

        D.    WHEREAS, it is now the desire of the parties hereto to amend the
Lease by extending the Term of the Lease to be co-terminous with the term of the
Building B Lease Agreement which extension is projected to be one year seven
months eighteen days, amending the Basic Rent, Paragraph 31 "Notices" and
Paragraph 51 "Hazardous Materials" of the Lease Agreement and replacing the
existing Exhibit A to said Lease with the Revised Exhibit A to Lease Agreement
dated August 17, 1990 as hereinafter set forth.

AGREEMENT

        NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the hereinafter mutual promises, the
parties hereto do agree as follows:

        1.    TERM OF LEASE:    Subject to Paragraph 2 below, it is agreed
between the parties that the term of the Lease shall be extended for an
additional one year seven month eighteen day period, from March 15, 1999 to
October 31, 2000.

        2.    LEASE TERMS CO-TERMINOUS:    It is acknowledged that
(i) concurrently with the execution of this Amendment No. 1, Landlord and Tenant
are also executing a lease dated June 16, 1992 affecting adjacent property, and
(ii) it is the intention of the parties that the term of said Lease Agreement
dated August 17, 1990 be co-terminous with the term of Lease Agreement dated
June 16, 1992, such that the terms of Lease Agreement dated June 16, 1992 and
Lease Agreement dated August 17, 1990 expire on the same date. Therefore, it is
acknowledged that the implementation of this paragraph may result in an
extension of the term of Lease Agreement dated August 17, 1990, in which event
Tenant shall continue to pay rent at the rate applicable for the period
immediately prior to the adjusted lease term expiration date. As soon as the
commencement date of Lease Agreement dated June 16, 1992 has been determined
following completion of improvements and satisfaction of other appropriate
conditions, the parties shall execute, if necessary, an amendment to Lease
Agreement dated August 17, 1990 establishing the applicable termination date of
said Lease in accordance with the foregoing provisions of this paragraph.

1

--------------------------------------------------------------------------------




        3.    BASIC RENT SCHEDULE:    Subject to Paragraph 2 above, the monthly
Basic Rental shall be adjusted as follows:

        On March 1, 1996 the sum of ONE HUNDRED SEVENTY ONE THOUSAND EIGHT
HUNDRED EIGHTY AND 50/100 DOLLARS ($171,880.50) shall be due, and a like sum due
on the first day of each month thereafter through and including March 1, 1999.

        On April 1, 1999 the sum of ONE HUNDRED EIGHT TWO THOUSAND TWO HUNDRED
NINETY SEVEN AND 50/100 DOLLARS ($182,297.50) shall be due, and a like sum due
on the first day of each month thereafter through and including October 1, 2000
or, if later due to the co-terminous provision of Paragraph 2, the first day of
the last month of the Lease.

        The aggregate rental for the Lease shall be increased by $3,177,912.77
or from $16,882,332.45 to $20,060,245.22.

        4.    NOTICES:    Lease Agreement Paragraph 31 entitled "Notices" shall
be amended such that all notices, demands, requests, advices or designations by
Landlord to Tenant shall be sufficiently given, made or delivered if personally
served on Tenant by leaving the same at the Premises (provided written receipt
is offered) and is addressed to the attention of Brooke Seawell, Vice President
of Finance and Operations.

        5.    HAZARDOUS MATERIALS:    It is hereby agreed between the parties
that the existing Paragraph 51 "Hazardous Materials" of the aforementioned Lease
Agreement shall be considered null and void and shall be replaced with the
following:

"Landlord and Tenant agree as follows with respect to the existence or use of
"Hazardous Materials" (as defined herein) on the Premises and real property
located beneath said Premises (hereinafter collectively referred to as the
"Property");

As used herein, the term "Hazardous Materials" shall mean any hazardous or toxic
substance, chemical, material or waste which is or becomes subject to or
regulated by any local governmental authority, the State of California, or the
United States Government. The term "Hazardous Materials" includes, without
limitation, any material or hazardous substance which is (i) listed under
Article 9 or defined as "hazardous" or "extremely hazardous" pursuant to
Article 11 of Title 22 of the California Administrative Code, Division 4,
Chapter 30, (ii) listed or defined as a "hazardous waste" pursuant to the
Federal Resource Conversation and Recovery Act, Section 42 U.S.C. Section 6901
et, seq., (iii) listed or defined as a "hazardous substance" pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601, et. Seq. (42 U.S.C. Section 9601), (iv) petroleum or any
derivative of petroleum, or (v) asbestos.

To the best of Landlord's knowledge, as of the date of this Lease Agreement, the
Property and the ground water are not in violation of any federal, state or
local statute, regulation or ordinance relating to environmental conditions and
to the best of Landlord's knowledge, there has been no release or discharge of
Hazardous Materials at the Property or in the ground water by Landlord or any
other person in violation of any laws; however, Landlord shall have no
obligation to investigate the same.

Tenant shall have no obligation to "clean up", to comply with any law regarding,
or to reimburse, release, indemnify, or defend Landlord with respect to any
Hazardous Materials which Tenant, its employees, agents, subtenants (if any)
assignees or affiliates (prior to, during or after the term of the Lease) did
not store, dispose, or transport in, use, generate, release or discharge or
cause to be on the Property in violation of applicable law. Subject to the
entire provisions of this Paragraph 51, Tenant will be 100 percent liable and
responsible only for any and all "cleanup" of Hazardous Materials contamination
on, in, under or about the Property resulting from the use, storage, disposal,
generation, release, discharge or transportation of Hazardous Materials in
violation of applicable law; (1) on the Property by Tenant, its employees,
subtenants (if any), agents, assignees or affiliates, (prior to, during,

2

--------------------------------------------------------------------------------




or after the term of the Lease), or (2) in the building during the term of this
Lease, by Tenant, its employees, subtenants (if any), agents, assignees or
affiliates or any third party (excluding Landlord, Landlord's agents, employees
or contractors). In the event Tenant has work done in the building after the
commencement of the Lease, which work is the responsibility of Tenant and not
Landlord under this Lease, then it is agreed and understood that for the
purposes of this Paragraph 51, the person or entity performing such work shall
not be deemed an employee, agent or contractor of Landlord by virtue of
Landlord's recommendation, or at Tenant's request, engagement of such person or
entity, to work on Tenant's behalf. It is understood that seepage from an
offsite source onto the Property is not Tenant's responsibility provided Tenant
did not cause such "seepage." Subject to the entire provisions of this
Paragraph 51, Tenant shall indemnify, defend and hold Landlord harmless from and
against any liabilities, demands, costs, expenses and any and all damages,
including without limitation, diminution in value of the Property, damage for
the loss or restriction on the use, marketability or any other amenity of the
Property, and including, without limitation, attorney fees incurred as a result
of any claims resulting from Hazardous Materials contamination for which Tenant
is responsible for clean-up under this Paragraph 51, including any claims from
third parties resulting from such Hazardous Materials contamination.

Subject to the entire provisions of Paragraph 51, (Hazardous Materials) Landlord
will be 100% liable and responsible for any and all clean up of Hazardous
Materials contamination on, under or about the Property for which Tenant is not
responsible for cleanup pursuant to the preceding paragraph. However,
notwithstanding anything to the contrary in this Lease, it is agreed that
Landlord will not be responsible for: (i) Hazardous Materials contamination that
Tenant is required to clean up pursuant to the preceding paragraph of this
Paragraph 51, or (ii) any disruption to Tenant's business as a result of any
such cleanup.

Landlord shall have no obligation to "clean up", to comply with any law
regarding Hazardous Materials, or to reimburse, release, indemnify, or defend
Tenant with respect to any Hazardous Materials for which Tenant, its employees,
agents, subtenants (if any) assignees or affiliates (prior to, during or after
the term of the Lease) store, generate, release, discharge, dispose, or
transport in, use, or cause to be on the Property in violation of applicable
law. It is clearly understood and agreed to by Landlord and Tenant that Tenant,
not Landlord, is responsible for the above.

Subject to the entire provisions of this Paragraph 51, Landlord will indemnify,
defend and hold Tenant harmless from any liabilities, demands, costs, expense
and damages (including, without limitation, attorney fees) including any claims
from third parties against Tenant (excluding, however, claims made by employees
of Tenant), resulting from Hazardous Materials contamination which Landlord is
required to clean up pursuant to the terms of this Paragraph 51.

Tenant also agrees not to use or dispose of any Hazardous Materials on the
Property without first obtaining Landlord's written consent. In the event
consent is granted by Landlord, then with respect with Hazardous Materials used
by Tenant, Tenant agrees to complete compliance, at Tenant's sole cost, with
governmental regulations, and prior to the termination of said Lease Tenant
agrees, with respect to Hazardous Materials used by Tenant, to follow the proper
closure procedures and will obtain a clearance from the local fire department
and/or the appropriate city agency. If Tenant uses Hazardous Materials or if
Tenant is responsible or liable for Hazardous Materials contamination on the
Property Tenant also agrees to install such Hazardous Materials monitoring
devices as Landlord deems reasonably necessary which relate to Hazardous
Materials used by Tenant. It is agreed that each parties' responsibility related
to Hazardous Materials will survive the termination date of the Lease and that
each party may obtain specific performance of the others responsibilities under
this Paragraph 51.

        6.    REPLACEMENT OF EXHIBIT A:    It is hereby agreed between the
parties that the existing Exhibit A to Lease Agreement dated August 17, 1990
shall be considered null and void and shall be replaced with the Revised
Exhibit A to Lease Agreement dated August 17, 1990 attached hereto.

3

--------------------------------------------------------------------------------




        EXCEPT AS MODIFIED HEREIN, all other terms, covenants, and conditions of
the Lease shall remain in full force and effect.

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment
No. 1 to Lease as of the day and year first hereinabove set forth.

LANDLORD:   TENANT:
JOHN ARRILLAGA SEPARATE PROPERTY TRUST
 
SYNOPSYS, INC.
a Delaware corporation
By:
/s/ John Arrillaga

--------------------------------------------------------------------------------

John Arrillaga, Trustee
 
By:
/s/ Harvey C. Jones

--------------------------------------------------------------------------------

      Harvey C. Jones

--------------------------------------------------------------------------------

      Print or Type Name
RICHARD T. PEERY SEPARATE PROPERTY TRUST
 
Title:
President

--------------------------------------------------------------------------------


By:
/s/ Richard T. Peery

--------------------------------------------------------------------------------

Richard T. Peery, Trustee
 
Dated:
June 16, 1992

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------


